DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 8, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of the Claims
Claims 1-5, 9-15, and 19 are canceled.  Claims 6-8, and 16-18 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi (US 2010/0213537).	Claim 6, Fukuzumi discloses (see annotated Fig. 4 below) a three-dimensional device of a three-dimensional flash memory, the three-dimensional device (device) comprising: 	a vertical cell group (30, memory transistor layer, Para [0066]) including a plurality of stacked horizontal electrode layers (32a-32d, word line conductive layers, Para [0070]); and 	a plurality of vertical channel layers (35, U-shaped semiconductor layer, Para [0073]) formed in holes (holes in which 35 is formed, hereinafter “holes”) of the vertical cell group (35 formed in holes of 30) and perpendicular to the plurality of stacked horizontal electrode layers (35 is vertical which is perpendicular to horizontal 32a-32d), 	wherein the holes maintains constant hole size (size of hole within 30, hereinafter “s1”)  within the vertical cell group (s1 maintains a constant width within 30), and 	the hole size (s1) is different (s1 is different than s2 and s3) compared to a hole size (hole size of bottommost hole of upper, hereinafter “s2”) of a bottommost hole of an upper vertical cell group (upper) located above the three-dimensional device (upper is located above device) and a topmost hole (hole size of topmost hole of lower, hereinafter “s3”) of a lower vertical channel layer (lower) located below the three-dimensional device (lower is located below device).


    PNG
    media_image1.png
    825
    787
    media_image1.png
    Greyscale

	Claim 8, Fukuzumi discloses (see annotated Fig. 4 below) a three-dimensional device of a three-dimensional flash memory, the three-dimensional device (device) comprising: 	a stack of vertical cell groups (20/30/40, back gate transistor layer/memory transistor layer/select transistor layer, Para [0076] – [0078]) including 	a plurality of stacked horizontal electrode layers (22/31a-31d/42a, back gate conductive layer/word line conductive layers/drain side conductive layer, Para [0067], [0070], [0078]) for each vertical cell group (22 is for 20, 31a-31d for 30 and 42a for 40); and 	a plurality of vertical channel layers (35, U-shaped semiconductor layer, Para [0086]), having different hole sizes (35 has different hole sizes for 20/30/40), for each vertical cell group (20/30/40) and perpendicular to the plurality of stacked horizontal electrode layers (35 extends vertically perpendicular to 22/31a-31d/42a which extend horizontally), wherein each of the vertical channel layer maintains a hole size constant within one vertical cell group (35 maintains a constant lateral hole size within each 20/30/40 shown by lower, device, and upper respectively), and	a hole size (hole size of 35 within device section, hereinafter “h1”) of at least one of the vertical cell groups (30) is different compared to a bottommost hole (bottommost hole size of upper, hereinafter “s2”) of an upper vertical cell group (40 above 30) located above (s2 is larger than s1) the at least one of the vertical cell groups (30) and a topmost hole (topmost hole size of lower, hereinafter “s3”) of a lower vertical cell group (20 below 30) located below the at least one of the vertical cell groups (s3 is larger than s1).

    PNG
    media_image2.png
    825
    787
    media_image2.png
    Greyscale

	Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0069731).	Claim 16, Kim discloses (see annotated Fig. 15 below) a three-dimensional flash memory comprising: 	a common source line (71, third contact plugs, considered common source line as connected to source line SL, Para [0042]) formed to extend in one direction (71 extends in y-direction); 	a plurality of electrode layers (40 mislabeled as 42 in Fig. 15, conductive layers, Para [0087]) stacked vertically with respect to the common source line (40s stacked in z-direction with respect to 71); 	at least one intermediate circuit layer (topmost 40 in int, is a conductive layer under broadest reasonable interpretation is considered circuit layer) in the plurality of electrode layers (int is part of 40) in an intermediate region of the common source line (int is in an intermediate region of 71), wherein the intermediate region is between an upper region (upper region of 71) and a lower region of the common source line (low) in a cross-sectional view (intermediate region of 71 is between an upper region of 71 and low).

    PNG
    media_image3.png
    863
    874
    media_image3.png
    Greyscale
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claim(s) 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 2018/0350830).	Claim 6, Lim discloses (See annotated Fig. 1 below) a three-dimensional device (device) of a three-dimensional flash memory, the three-dimensional device comprising: 	a vertical cell group (G8-G10/77 in device) including 	a plurality of stacked horizontal electrode layers (G8-G10, gate electrodes, Para [0017]); and 	a plurality of vertical channel layers (77/78A/78B, cell pillar/dummy pillars, Para [0026]) formed in holes of the vertical cell group (77 formed in holes of G8-G10/77) and perpendicular to the plurality of stacked horizontal electrode layers (77/78A/78B perpendicular to G8-G10), 	wherein the holes maintains constant hole size within the vertical cell group (hole size of 77 in device is constant), and 	the hole size is different compared (hole size of 77 in device is different than hole size of upper and hole size of lower)  to a hole size of a bottommost hole of an upper vertical cell group (hole size of bottommost portion of upper) located above the three-dimensional device (upper is located above device) and a topmost hole of a lower vertical channel layer (hole size of topmost portion of lower) located below the three-dimensional device (lower is located below device).

    PNG
    media_image4.png
    884
    879
    media_image4.png
    Greyscale

	Claim 7, Lim discloses (See annotated Fig. 1 below) the three-dimensional device of claim 6, wherein the hole size of the vertical channel layer (hole size of 77 in upper) located above the three-dimensional device (wherein upper is located above device) is greater (hole size of 77 in upper is greater than hole size of 77 in lower) than the hole size of the vertical channel layer (hole size of 77 in lower) located below the three- dimensional device (wherein lower is located below device).
	
Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for indicating allowability: the closest prior art of record, Baenninger (US 2016/0141419), Kanamori (US 2015/0380431), D’Abreu (US Pat. No. 8,996,838), Kito (US 2007/0252201), Yoshimizu (US 2017/0062459), Kim (US 2011/0018051), Zhang (US 2014/0239376), Kim (US 2017/0040337), Fukuzumi (US 2010/0213537), Kim (US 2017/0069731), Lim (US 2018/0350830),  fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 17 (From which claim 18 depends), a lower circuit layer disposed in the lower region of the common source line, wherein the at least one intermediate circuit layer and the lower circuit layer correspond to a plurality of blocks grouped with the plurality of electrode layers divided by the at least one intermediate circuit layer, respectively.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819